IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-20063
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ALI REZA DADI, also known as Raymond Dadi,

                                         Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-01-CV-4099
                     USDC No. H-98-CR-419-1
                       - - - - - - - - - -
                        February 12, 2003

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Ali Reza Dadi, federal prisoner # 59270-079, appeals

from the summary denial of his motion for relief pursuant to

28 U.S.C. § 2255.   We granted a certificate of appealability

(COA) on Dadi’s claim that his trial counsel was ineffective for

misadvising him to reject the Government’s plea offer and undergo

trial and on whether the cause should be remanded for the

district court to file written findings of fact and conclusions




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 02-20063
                                  - 2 -

of law, and denied a COA on the remaining issues raised in Dadi’s

28 U.S.C. § 2255 motion.

     Dadi argues that he was denied effective assistance of

counsel regarding a plea offer when trial counsel misinformed him

of the sentence he faced if he proceeded to trial.         He also

argues that the district court erred by denying his motion

without making written factual findings and legal conclusions.

     The record does not show conclusively that Dadi is not

entitled to relief.    First, the record does not refute Dadi’s

assertion that there was a plea offer.       Indeed, in Dadi’s

objections to the presentence report, counsel mentioned a plea

offer and an understanding with the Government about the sentence

Dadi faced if he proceeded to trial.       Second, we cannot say that

the record does not suggest a reasonable probability that Dadi

would have received a significantly less severe sentence had Dadi

accepted the Government’s plea offer.        See Teague v. Scott, 60

F.3d 1167, 1172 (5th Cir. 1995).      We express no opinion regarding

whether Dadi actually received ineffective assistance of counsel.



     Because the record does not show conclusively or plainly

that Dadi is entitled to no relief, the district court erred in

summarily denying his motion.      See 28 U.S.C. § 2255; see also

Rule 4(b), RULES GOVERNING SECTION 2255 PROCEEDINGS.   We therefore

vacate the order denying relief on Dadi’s claim that counsel was

ineffective regarding his advice to reject the plea offer and

proceed to trial and remand that claim for further proceedings.
                             No. 02-20063
                                 - 3 -

On remand the district court ”shall cause notice [of Dadi’s

28 U.S.C. § 2255 motion] to be served upon the United States

attorney, grant a prompt hearing thereon, determine the issues

and make findings of fact and conclusions of law with respect

thereto.”   28 U.S.C. § 2255.

     VACATED AND REMANDED.